DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment was filed on 01/27/2022.
Claims 1-32 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 9, 13, 17, 21, 25, 28, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 20190280761 A1, hereafter Hu) in view of Thubert et al., (US 2019/0132784 A1, herein after Thubert). 

Regarding claim 1, Hu discloses a method of wireless communication (Figs.1-4&18), comprising at an originating user equipment (Figs.1-4, TX device 101):
	 determining ([0063] The processor 101b of the transmitter communication device 101 is configured to select a subset of the plurality of relay communication devices 102 for relaying a communication message to the one or more receiver communication devices 103-1, 103-2 and to configure the subset of relay communication devices 102 to relay the communication message. [0159] Relay selection is a well-studied area in wireless communications. However, according to an embodiment, there is an ad-hoc network wherein nodes exchange CAM messages comprising their location coordinates, velocity and acceleration. The messages are exchanged periodically in a broadcast manner. Those messages can be exchanged in an 802.11p-like protocol. Some CAM message packet errors are acceptable for the functioning of the following system. According to an embodiment, CAM messages are used for a cross-layer protocol which uses the location and velocity of the neighbors to predict the best possible relay nodes for forwarding the mission critical message.) a group of relaying user equipment (UEs) (Figs.1-4, [0063] subset of the plurality of relay communication devices 102) based, at least in part, on at least one type of identifying information ([0159] location coordinates, velocity and acceleration of the nodes) received from and corresponding to each member (Figs.1-4, [0063] each relay of the subset of the plurality of relay communication devices 102) of the group of relaying UEs (Figs.1-4, [0063] subset of the plurality of relay communication devices 102, [0159] nodes);
	 selecting ([0079] As shown in FIG. 4A, within the 1st sub-frame of 1 ms, the transmitter communication device 101 transmits a first CC message in the CC pool to configure the cooperative transmission and a first DC message in the DC pool with potential cooperative transmissions from the AF relays 102, followed by the 1st set of multiple NACKs from failed receipts. Then, the transmitter communication device 101 starts the 2nd CC message, wherein the 2nd DC message can be transmitted by one or multiple DF relays 102 configured by the transmitter communication device 101, followed by the 2nd set of multiple NACKs from failed receipts. FIG. 4A only illustrates two transmissions, but in general the same procedures can apply to more than two transmissions.) a sub-channel (Fig.4A, [0079] DC pool) of multiple sub-channels (Fig.4A, [0079] CC pool, DC pool) for transmitting to the group of relaying UEs (Figs.1-4, [0064] the subset of relay communication devices; [0079] relays 102), ultra-reliable quality-of-service (QoS) traffic ([0060] [0064] [0079] the communication message with high reliability and low latency at the same time) in a time duration (Fig.4A, within the 1st sub-frame of 1 ms); and
	 transmitting ([0060] Spatial diversity is an appealing physical enabler for achieving high reliability and low latency at the same time. Cooperative relaying transmission is one way to implement spatial diversity by exploring neighboring nodes cooperation, e.g., distributed virtual Multiple-Input and Multiple-Output (MIMO). Embodiments of the disclosure focus on cooperative transmissions that explore the multi-node spatial diversity. Cooperative multi-connectivity transmissions have the following advantages: a significant expansion of the coverage of reliable low-latency D2D communication by device cooperation, i.e., proximity Signal-to-noise ratio (SNR) gain and spatial diversity gain; and a great flexibility in trade-off between spectral efficiency and PC5 coverage (low-latency & reliable). [0064] The communication interface 101a of the transmitter communication device 101 is configured to transmit the communication message to the one or more receiver communication devices 103-1, 103-2 via the subset of relay communication devices. [0079] As shown in FIG. 4A, within the 1st sub-frame of 1 ms, the transmitter communication device 101 transmits a first CC message in the CC pool to configure the cooperative transmission and a first DC message in the DC pool with potential cooperative transmissions from the AF relays 102, followed by the 1st set of multiple NACKs from failed receipts. Then, the transmitter communication device 101 starts the 2nd CC message, wherein the 2nd DC message can be transmitted by one or multiple DF relays 102 configured by the transmitter communication device 101, followed by the 2nd set of multiple NACKs from failed receipts. FIG. 4A only illustrates two transmissions, but in general the same procedures can apply to more than two transmissions.) the ultra-reliable QoS traffic ([0060] [0064] [0079] the communication message with high reliability and low latency at the same time) to the group of relaying UEs (Figs.1-4, [0064] the subset of relay communication devices; [0079] relays 102) in the same time duration (Fig.4A, the time duration of 1st  transmit DC msg with relays) over the sub-channel ([0079] DC pool).  
	Hu does not explicitly disclose the sub-channel is for transmitting ultra-reliable QOS traffic, wherein other sub-channels of the multiple sub-channels are used for initial ultra-reliable QoS transmission from one or more other transmitting UEs.
	However, Thubert discloses  the sub-channel is for transmitting ultra-reliable QOS traffic, wherein other sub-channels of the multiple sub-channels are used for initial ultra-reliable QoS transmission from one or more other transmitting UEs (plurality of resource blocks (interpreted plurality of subchannels) for multiple hop D2D communications between UEs, Fig. 14  ¶ [0017]. time align resource blocks (RBs) (interpreted in time duration) of each base station (see e.g. FIG. 14), as the source and destination UEs (and/or other intermediary UEs) may be served by different base stations ¶ [0045]. [0053] In FIG. 9, one or more resource blocks (RBs) for the UEs in the selected connection path may be selected or allocated (step 914 of FIG. 9). Each RB may correspond to one of a plurality of frequency-time slot tuples that the mobile. Fig. 11. assign and broadcast beacon resources to the UEs (step 1102 of FIG. 11). Here, each UE may be assigned to a unique resource block or, alternatively, each UE may be assigned to the same resource block and share use of the block, ¶ [0061]. The QoS parameters (e.g. bandwidth, bitrate, latency, and jitter parameters) are used for the selection of an optimal connection path, where an optimal connection path meets the requirements specified by the QoS parameters ¶ [0056]. Fig. 12A). 
 Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hu by using the features, as taught by Thubert in order to efficiently improve communication reliability at the expense of latency, ¶ [0051].

Regarding claim 5, Hu further discloses the method of claim 1, further comprising at a relaying UE (Figs.1-4, [0063] one of subset of the plurality of relay communication devices 102):
	 receiving ([0060] Spatial diversity is an appealing physical enabler for achieving high reliability and low latency at the same time. Cooperative relaying transmission is one way to implement spatial diversity by exploring neighboring nodes cooperation, e.g., distributed virtual Multiple-Input and Multiple-Output (MIMO). Embodiments of the disclosure focus on cooperative transmissions that explore the multi-node spatial diversity. Cooperative multi-connectivity transmissions have the following advantages: a significant expansion of the coverage of reliable low-latency D2D communication by device cooperation, i.e., proximity Signal-to-noise ratio (SNR) gain and spatial diversity gain; and a great flexibility in trade-off between spectral efficiency and PC5 coverage (low-latency & reliable). [0064] The communication interface 101a of the transmitter communication device 101 is configured to transmit the communication message to the one or more receiver communication devices 103-1, 103-2 via the subset of relay communication devices. [0079] As shown in FIG. 4A, within the 1st sub-frame of 1 ms, the transmitter communication device 101 transmits a first CC message in the CC pool to configure the cooperative transmission and a first DC message in the DC pool with potential cooperative transmissions from the AF relays 102, followed by the 1st set of multiple NACKs from failed receipts. Then, the transmitter communication device 101 starts the 2nd CC message, wherein the 2nd DC message can be transmitted by one or multiple DF relays 102 configured by the transmitter communication device 101, followed by the 2nd set of multiple NACKs from failed receipts. FIG. 4A only illustrates two transmissions, but in general the same procedures can apply to more than two transmissions.; Hence subset of the plurality of relay communication devices 102 receives the communication message transmitted by the transmitter communication device 101), over a second sub-([0079] DC pool) of the multiple sub-channels (Fig.4A, [0079] CC pool, DC pool), ultra-reliable quality- of-service (QoS) traffic ([0060] [0064] [0079] the communication message with high reliability and low latency at the same time) from one or more UEs (Figs.1-4, TX device 101) in the same time duration (Fig.4A, the time duration of 1st  transmit DC msg with relays); and
	 relaying ([0060] Spatial diversity is an appealing physical enabler for achieving high reliability and low latency at the same time. Cooperative relaying transmission is one way to implement spatial diversity by exploring neighboring nodes cooperation, e.g., distributed virtual Multiple-Input and Multiple-Output (MIMO). [0079] As shown in FIG. 4A, within the 1st sub-frame of 1 ms, the transmitter communication device 101 transmits a first CC message in the CC pool to configure the cooperative transmission and a first DC message in the DC pool with potential cooperative transmissions from the AF relays 102, followed by the 1st set of multiple NACKs from failed receipts. Then, the transmitter communication device 101 starts the 2nd CC message, wherein the 2nd DC message can be transmitted by one or multiple DF relays 102 configured by the transmitter communication device 101, followed by the 2nd set of multiple NACKs from failed receipts. FIG. 4A only illustrates two transmissions, but in general the same procedures can apply to more than two transmissions.), along with one or more other relaying UEs (Figs.1-4, [0060] [0063] neighboring nodes, subset of the plurality of relay communication devices 102), the ultra-reliable QoS traffic ([0060] [0064] [0079] the communication message with high reliability and low latency at the same time) in a subsequent time duration (Fig.4A, the time duration of Retransmit DC msg with relays).  

Regarding claim 9, Hu discloses an apparatus at an originating user equipment (Figs.1-4, TX device 101) for wireless communication, comprising:
	 a transceiver (Figs.1-4, transceiver of TX device 101, communication interface 101a);
	 a memory configured to store instructions ([0033] According to a third aspect the disclosure relates to a computer program comprising program code for performing the method of the second aspect when executed on a computer.); and
	 one or more processors communicatively coupled with the transceiver and the memory (Figs.1-4, processor of TX device 101, processor 101b), wherein the one or more processors are configured to:
	 determine ([0063] The processor 101b of the transmitter communication device 101 is configured to select a subset of the plurality of relay communication devices 102 for relaying a communication message to the one or more receiver communication devices 103-1, 103-2 and to configure the subset of relay communication devices 102 to relay the communication message. [0159] Relay selection is a well-studied area in wireless communications. However, according to an embodiment, there is an ad-hoc network wherein nodes exchange CAM messages comprising their location coordinates, velocity and acceleration. The messages are exchanged periodically in a broadcast manner. Those messages can be exchanged in an 802.11p-like protocol. Some CAM message packet errors are acceptable for the functioning of the following system. According to an embodiment, CAM messages are used for a cross-layer protocol which uses the location and velocity of the neighbors to predict the best possible relay nodes for forwarding the mission critical message.) a group of relaying user equipment (UEs) (Figs.1-4, [0063] subset of the plurality of relay communication devices 102) based, at least in part, on at least one type of identifying information ([0159] location coordinates, velocity and acceleration of the nodes) received from and corresponding to each member (Figs.1-4, [0063] each relay of the subset of the plurality of relay communication devices 102) of the group of relaying UEs (Figs.1-4, [0063] subset of the plurality of relay communication devices 102, [0159] nodes);
	 select ([0079] As shown in FIG. 4A, within the 1st sub-frame of 1 ms, the transmitter communication device 101 transmits a first CC message in the CC pool to configure the cooperative transmission and a first DC message in the DC pool with potential cooperative transmissions from the AF relays 102, followed by the 1st set of multiple NACKs from failed receipts. Then, the transmitter communication device 101 starts the 2nd CC message, wherein the 2nd DC message can be transmitted by one or multiple DF relays 102 configured by the transmitter communication device 101, followed by the 2nd set of multiple NACKs from failed receipts. FIG. 4A only illustrates two transmissions, but in general the same procedures can apply to more than two transmissions.) a sub-channel (Fig.4A, [0079] DC pool) of multiple sub-channels (Fig.4A, [0079] CC pool, DC pool) for transmitting to the group of relaying UEs (Figs.1-4, [0064] the subset of relay communication devices; [0079] relays 102), ultra-reliable quality-of-service (QoS) traffic ([0060] [0064] [0079] the communication message with high reliability and low latency at the same time) in a time duration (Fig.4A, within the 1st sub-frame of 1 ms); and
	 transmit ([0060] Spatial diversity is an appealing physical enabler for achieving high reliability and low latency at the same time. Cooperative relaying transmission is one way to implement spatial diversity by exploring neighboring nodes cooperation, e.g., distributed virtual Multiple-Input and Multiple-Output (MIMO). Embodiments of the disclosure focus on cooperative transmissions that explore the multi-node spatial diversity. Cooperative multi-connectivity transmissions have the following advantages: a significant expansion of the coverage of reliable low-latency D2D communication by device cooperation, i.e., proximity Signal-to-noise ratio (SNR) gain and spatial diversity gain; and a great flexibility in trade-off between spectral efficiency and PC5 coverage (low-latency & reliable). [0064] The communication interface 101a of the transmitter communication device 101 is configured to transmit the communication message to the one or more receiver communication devices 103-1, 103-2 via the subset of relay communication devices. [0079] As shown in FIG. 4A, within the 1st sub-frame of 1 ms, the transmitter communication device 101 transmits a first CC message in the CC pool to configure the cooperative transmission and a first DC message in the DC pool with potential cooperative transmissions from the AF relays 102, followed by the 1st set of multiple NACKs from failed receipts. Then, the transmitter communication device 101 starts the 2nd CC message, wherein the 2nd DC message can be transmitted by one or multiple DF relays 102 configured by the transmitter communication device 101, followed by the 2nd set of multiple NACKs from failed receipts. FIG. 4A only illustrates two transmissions, but in general the same procedures can apply to more than two transmissions.) the ultra-reliable QoS traffic ([0060] [0064] [0079] the communication message with high reliability and low latency at the same time) to the group of relaying UEs (Figs.1-4, [0064] the subset of relay communication devices; [0079] relays 102) in the same time duration (Fig.4A, the time duration of 1st  transmit DC msg with relays) over the sub-channel ([0079] DC pool).  
	Hu does not explicitly disclose the sub-channel is for transmitting ultra-reliable QOS traffic, wherein other sub-channels of the multiple sub-channels are used for initial ultra-reliable QoS transmission from one or more other transmitting UEs.
	However, Thubert discloses  the sub-channel is for transmitting ultra-reliable QOS traffic, wherein other sub-channels of the multiple sub-channels are used for initial ultra-reliable QoS transmission from one or more other transmitting UEs (plurality of resource blocks (interpreted plurality of subchannels) for multiple hop D2D communications between UEs, Fig. 14  ¶ [0017]. time align resource blocks (RBs) (interpreted in time duration) of each base station (see e.g. FIG. 14), as the source and destination UEs (and/or other intermediary UEs) may be served by different base stations ¶ [0045]. [0053] In FIG. 9, one or more resource blocks (RBs) for the UEs in the selected connection path may be selected or allocated (step 914 of FIG. 9). Each RB may correspond to one of a plurality of frequency-time slot tuples that the mobile. Fig. 11. assign and broadcast beacon resources to the UEs (step 1102 of FIG. 11). Here, each UE may be assigned to a unique resource block or, alternatively, each UE may be assigned to the same resource block and share use of the block, ¶ [0061]. The QoS parameters (e.g. bandwidth, bitrate, latency, and jitter parameters) are used for the selection of an optimal connection path, where an optimal connection path meets the requirements specified by the QoS parameters ¶ [0056]. Fig. 12A). 
 Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hu by using the features, as taught by Thubert in order to efficiently improve communication reliability at the expense of latency, ¶ [0051].
 
Regarding claim 13, Hu does not disclose the apparatus of claim 9, wherein the one or more processors are further configured to:	 receive, over a second sub-channel of the multiple sub-channels, ultra-reliable quality-of- service (QoS) traffic from one or more UEs in the same time duration; and	 relay, along with one or more other relaying UEs, the ultra-reliable QoS traffic in a subsequent time duration.
However, Hu discloses a relaying UE (Figs.1-4, [0063] one of subset of the plurality of relay communication devices 102) configured to perform the steps of:
	 receiving ([0060] Spatial diversity is an appealing physical enabler for achieving high reliability and low latency at the same time. Cooperative relaying transmission is one way to implement spatial diversity by exploring neighboring nodes cooperation, e.g., distributed virtual Multiple-Input and Multiple-Output (MIMO). Embodiments of the disclosure focus on cooperative transmissions that explore the multi-node spatial diversity. Cooperative multi-connectivity transmissions have the following advantages: a significant expansion of the coverage of reliable low-latency D2D communication by device cooperation, i.e., proximity Signal-to-noise ratio (SNR) gain and spatial diversity gain; and a great flexibility in trade-off between spectral efficiency and PC5 coverage (low-latency & reliable). [0064] The communication interface 101a of the transmitter communication device 101 is configured to transmit the communication message to the one or more receiver communication devices 103-1, 103-2 via the subset of relay communication devices. [0079] As shown in FIG. 4A, within the 1st sub-frame of 1 ms, the transmitter communication device 101 transmits a first CC message in the CC pool to configure the cooperative transmission and a first DC message in the DC pool with potential cooperative transmissions from the AF relays 102, followed by the 1st set of multiple NACKs from failed receipts. Then, the transmitter communication device 101 starts the 2nd CC message, wherein the 2nd DC message can be transmitted by one or multiple DF relays 102 configured by the transmitter communication device 101, followed by the 2nd set of multiple NACKs from failed receipts. FIG. 4A only illustrates two transmissions, but in general the same procedures can apply to more than two transmissions.; Hence subset of the plurality of relay communication devices 102 receives the communication message transmitted by the transmitter communication device 101), over a second sub-channel ([0079] DC pool) of the multiple sub-channels (Fig.4A, [0079] CC pool, DC pool), ultra-reliable quality- of-service (QoS) traffic ([0060] [0064] [0079] the communication message with high reliability and low latency at the same time) from (Figs.1-4, TX device 101) in the same time duration (Fig.4A, the time duration of 1st  transmit DC msg with relays); and
	 relaying ([0060] Spatial diversity is an appealing physical enabler for achieving high reliability and low latency at the same time. Cooperative relaying transmission is one way to implement spatial diversity by exploring neighboring nodes cooperation, e.g., distributed virtual Multiple-Input and Multiple-Output (MIMO). [0079] As shown in FIG. 4A, within the 1st sub-frame of 1 ms, the transmitter communication device 101 transmits a first CC message in the CC pool to configure the cooperative transmission and a first DC message in the DC pool with potential cooperative transmissions from the AF relays 102, followed by the 1st set of multiple NACKs from failed receipts. Then, the transmitter communication device 101 starts the 2nd CC message, wherein the 2nd DC message can be transmitted by one or multiple DF relays 102 configured by the transmitter communication device 101, followed by the 2nd set of multiple NACKs from failed receipts. FIG. 4A only illustrates two transmissions, but in general the same procedures can apply to more than two transmissions.), along with one or more other relaying UEs (Figs.1-4, [0060] [0063] neighboring nodes, subset of the plurality of relay communication devices 102), the ultra-reliable QoS traffic ([0060] [0064] [0079] the communication message with high reliability and low latency at the same time) in a subsequent time duration (Fig.4A, the time duration of Retransmit DC msg with relays). 
	It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the apparatus of claim 9 and the steps performed by the relaying UE as taught by Hu in such a way that the steps performed by (Hu, The disclosure relates to a transmitter communication device for a D2D communication network with a plurality of communication devices, including one or more receiver communication devices and a plurality of relay communication devices.).

Regarding claim 17, Hu and Thubert disclose an apparatus for use at an originating user equipment (Figs.1-4, TX device 101) of wireless communication, comprising:
	 means for determining a group of relaying user equipment (UEs) based, at least in part, on at least one type of identifying information received from and corresponding to each member of the group of relaying UEs;
	 means for selecting a sub-channel of multiple sub-channels for transmitting, to the group of relaying UEs, ultra-reliable quality-of-service (QoS) traffic along with one or more other transmitting UEs in  a time duration; and
	 means for transmitting the ultra-reliable QoS traffic to the group of relaying UEs in the same time duration over the sub-channel (means for determining, means for selecting, and means for transmitting are respectively interpreted as being the one or more processors communicatively coupled with the transceiver and the memory, wherein the one or more processors are configured to perform the determining, selecting, and transmitting operations of claim 9. See the rejection of claim 9 for further details.).  

Regarding claim 21, Hu and Thubert disclose an apparatus of claim 17, further comprising:
	 means for receiving, over a second sub-channel of the multiple sub-channels, ultra-reliable quality-of-service (QoS) traffic from one or more UEs in the same time duration; and
	 means for relaying, along with one or more other relaying UEs, the ultra-reliable QoS traffic in a subsequent time duration (means for receiving and means for relaying are respectively interpreted as being the one or more processors communicatively coupled with the transceiver and the memory, wherein the one or more processors are configured to perform the receiving and relaying operations of claim 13. See the rejection of claim 13 for further details.).  

Regarding claim 25, Hu and Thubert disclose a non-transitory computer-readable medium, comprising code executable by one or more processors of an originating user equipment for wireless communications ([0033] According to a third aspect the disclosure relates to a computer program comprising program code for performing the method of the second aspect when executed on a computer.), the code comprising code for performing the method of claim 1 (See the rejection of claim 1 for details).

Regarding claim 28, Hu does not disclose the non-transitory computer-readable medium of claim 25, further comprising:

	 code for relaying, along with one or more other relaying UEs, the ultra-reliable QoS traffic in a subsequent time duration.  
However, Hu discloses a non-transitory computer-readable medium of a relaying UE (Figs.1-4, [0063] one of subset of the plurality of relay communication devices 102) comprising codes for:
	 receiving ([0060] Spatial diversity is an appealing physical enabler for achieving high reliability and low latency at the same time. Cooperative relaying transmission is one way to implement spatial diversity by exploring neighboring nodes cooperation, e.g., distributed virtual Multiple-Input and Multiple-Output (MIMO). Embodiments of the disclosure focus on cooperative transmissions that explore the multi-node spatial diversity. Cooperative multi-connectivity transmissions have the following advantages: a significant expansion of the coverage of reliable low-latency D2D communication by device cooperation, i.e., proximity Signal-to-noise ratio (SNR) gain and spatial diversity gain; and a great flexibility in trade-off between spectral efficiency and PC5 coverage (low-latency & reliable). [0064] The communication interface 101a of the transmitter communication device 101 is configured to transmit the communication message to the one or more receiver communication devices 103-1, 103-2 via the subset of relay communication devices. [0079] As shown in FIG. 4A, within the 1st sub-frame of 1 ms, the transmitter communication device 101 transmits a first CC message in the CC pool to configure the cooperative transmission and a first DC message in the DC pool with potential cooperative transmissions from the AF relays 102, followed by the 1st set of multiple NACKs from failed receipts. Then, the transmitter communication device 101 starts the 2nd CC message, wherein the 2nd DC message can be transmitted by one or multiple DF relays 102 configured by the transmitter communication device 101, followed by the 2nd set of multiple NACKs from failed receipts. FIG. 4A only illustrates two transmissions, but in general the same procedures can apply to more than two transmissions.; Hence subset of the plurality of relay communication devices 102 receives the communication message transmitted by the transmitter communication device 101), over a second sub-channel ([0079] DC pool) of the multiple sub-channels (Fig.4A, [0079] CC pool, DC pool), ultra-reliable quality- of-service (QoS) traffic ([0060] [0064] [0079] the communication message with high reliability and low latency at the same time) from one or more UEs (Figs.1-4, TX device 101) in the same time duration (Fig.4A, the time duration of 1st  transmit DC msg with relays); and
	 relaying ([0060] Spatial diversity is an appealing physical enabler for achieving high reliability and low latency at the same time. Cooperative relaying transmission is one way to implement spatial diversity by exploring neighboring nodes cooperation, e.g., distributed virtual Multiple-Input and Multiple-Output (MIMO). [0079] As shown in FIG. 4A, within the 1st sub-frame of 1 ms, the transmitter communication device 101 transmits a first CC message in the CC pool to configure the cooperative transmission and a first DC message in the DC pool with potential cooperative transmissions from the AF relays 102, followed by the 1st set of multiple NACKs from failed receipts. Then, the transmitter communication device 101 starts the 2nd CC message, wherein the 2nd DC message can be transmitted by one or multiple DF relays 102 configured by the transmitter communication device 101, followed by the 2nd set of multiple NACKs from failed receipts. FIG. 4A only illustrates two transmissions, but in general the same procedures can apply to more than two transmissions.), along with one or more other relaying UEs (Figs.1-4, [0060] [0063] neighboring nodes, subset of the plurality of relay communication devices 102), the ultra-reliable QoS traffic ([0060] [0064] [0079] the communication message with high reliability and low latency at the same time) in a subsequent time duration (Fig.4A, the time duration of Retransmit DC msg with relays). 
	It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the computer-readable medium of claim 25 and the codes of the relaying UE as taught by Hu in such a way that the codes of the relaying UE is comprised in the computer-readable medium of claim 25 as well, because the apparatus and the relaying UE of Hu are operating in a D2D network wherein the relaying UE can assume the role of apparatus (Hu, The disclosure relates to a transmitter communication device for a D2D communication network with a plurality of communication devices, including one or more receiver communication devices and a plurality of relay communication devices.).

Regarding claims 31 and 32, Hu further discloses  the at least one type of identifying information ([0159] location coordinates, velocity and acceleration of the nodes) for at least one relaying UE in the group of relaying UEs (Figs.1-4, [0063] subset of the plurality of relay communication devices 102, [0159] nodes) comprises location information ([0159] location coordinates, velocity and acceleration of the nodes) associated with the at least one relaying UE (Figs.1-4, [0063] subset of the plurality of relay communication devices 102, [0159] nodes).  

Claims 2-4, 6-8, 10-12, 14-16, 18-20, 22-24, 26-27, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Thubert in further view of Kneckt et al. (US 20130136013 A1, hereafter Kneckt).

Regarding claims 2 and 10, Hu and Thubert disclose transmitting (the one or more processors are further configured to transmit) the ultra-reliable QoS traffic as in claim 1 above. 
Hu and Thubert do not disclose (the one or more processors are further configured to):
	 transmitting (transmit), to the group of relaying UEs and based on a selected sequence identifier, a request-to-send (RRQ) signal for transmitting the ultra-reliable QoS traffic;
	 receiving (receive), from the group of relaying UEs, Respond-to-send (RSP) signals for transmitting the ultra-reliable QoS traffic;
	 wherein transmitting the ultra-reliable QoS traffic is based at least in part on determining that the selected sequence identifier in the RRQ signal is higher than an identifier associated with each of the RSP signals.  
However, Kneckt discloses (the one or more processors are further configured to):
([0007] According the RTS/CTS mechanism, a node wishing to send data initiates the process by sending a Request to Send frame (RTS). The destination node replies with a Clear To Send frame (CTS). Any other node receiving the RTS or CTS frame should refrain from sending data for a given time. [0048] FIG. 4 illustrates four nodes: node N1, which wants to transmit to node N2, a neighboring transmitter node N3, and a neighboring receiver node N4. [0059] In another embodiment, all devices may transmit a RTS message… The channel access parameters for the RTS message may include: a waiting number… The waiting number describes the amount of consecutive RTS transmission opportunities in which the device has transmitted the RTS message without successfully receiving a CTS response; Hence RTS is transmitted to the destination node, other node receiving RTS, and neighboring nodes or devices based on the failure of receiving CTS response as many times as the waiting number), to a group of neighboring UEs (Fig.4, [0007] [0048] [0059] the destination node, other node receiving RTS, and neighboring nodes or devices) and based on a selected sequence identifier ([0059] a waiting number; Note a waiting number is a “selected sequence identifier” that is selected to be included in the RTS and is increasing sequentially as the amount of consecutive RTS transmission opportunities increases), a request-to-send (RRQ) signal ([0007] [0059] RTS) for transmitting data traffic ([0007] According the RTS/CTS mechanism, a node wishing to send data initiates the process by sending a Request to Send frame (RTS). The destination node replies with a Clear To Send frame (CTS). Any other node receiving the RTS or CTS frame should refrain from sending data for a given time.; Hence transmitting RTS is for sending data traffic);
	 receiving (receive) ([0048] FIG. 4 illustrates four nodes: node N1, which wants to transmit to node N2, a neighboring transmitter node N3, and a neighboring receiver node N4. [0059] In another embodiment, all devices may transmit a RTS message), from the group of neighboring UEs (Fig.4, [0007] [0048] [0059] the destination node, other node receiving RTS, and neighboring nodes or devices), Respond-to-send (RSP) signals ([0007] [0059] RTS) for transmitting the data traffic ([0007] According the RTS/CTS mechanism, a node wishing to send data initiates the process by sending a Request to Send frame (RTS). The destination node replies with a Clear To Send frame (CTS). Any other node receiving the RTS or CTS frame should refrain from sending data for a given time.; Hence transmitting RTS is for sending data traffic);
	 wherein transmitting the data traffic ([0075] whether to start transmitting data) is based at least in part on ([0075] At 407, node N1 performs conflict resolution. In one embodiment, node N1 considers all information obtained from the received CTS messages (including those from step 406, if available) and decides whether to start transmitting data or not.; Hence whether to start transmitting data is based at least in part on the received CTS) determining that the selected sequence identifier ([0059] [0066] [0067] a waiting number, which is the largest) in the RRQ signal ([0059] [0066] RTS) is higher than ([0066] If the random number is less than 128, the RTS message with the largest waiting number gets the CTS message. This is similar to a first come--first served principle. [0067] If two or more RTS messages have the same number, the request with largest waiting number gets the CTS message.) an ([0059] [0066] [0067] a waiting number, which is not largest) associated with each of the RSP signals ([0059] [0066] RTS).
	It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the method of claim 1 to incorporate the transmitting and receiving operations for a group of neighboring UEs and data traffic as taught by Kneckt as applied for the group of relaying UEs and the ultra-reliable QoS traffic of claim 1, in order to serve, based on the channel access delay and the congestion level (Kneckt, [0068] The Waiting Number describes the channel access delay and provides guidance of the congestion level of the medium.), ultra-reliable QoS traffic (Hu, [0060] [0064] [0079] the communication message with high reliability and low latency at the same time) for the group of relaying UEs (Hu, Figs.1-4, [0064] the subset of relay communication devices; [0079] relays 102) in the neighborhood (Kneckt, [0048]; Hu, Figs.1-4, [0064] the subset of relay communication devices; [0079] relays 102 are in the neighborhood of the TX device 101) when there is a possibility of interference and collision (Hu, [0089] Root of RX failure: If a reception failure is due to collision or interference (not SNR), the receiver communication device 103 informs the transmitter communication device 101 to re-select a resource block.; Kneckt, [0007]-[0008]).

Regarding claims 3, 7, 11, 15, 19, 23, Hu further discloses a network (Figs.1-3) of transmitting UEs (Figs.1-4, TX device 101, relay communication devices 102) and relaying UEs (Figs.1-4, relay communication devices 102).
 is associated with a hierarchical position of a node in the network. 
However, Kneckt discloses the selected sequence identifier ([0059] a waiting number; Note a waiting number is a “selected sequence identifier” that is selected to be included in the RTS and is increasing sequentially as the amount of consecutive RTS transmission opportunities increases) is associated with a hierarchical position ([0066] If the random number is less than 128, the RTS message with the largest waiting number gets the CTS message. This is similar to a first come--first served principle. [0067] If two or more RTS messages have the same number, the request with largest waiting number gets the CTS message.; Hence the node that transmitted the RTS message with the largest waiting number is associated with a higher hierarchical positon in terms of receiving the CTS message, and the node that have not transmitted the RTS message with the largest waiting number is associated with a lower hierarchical positon in terms of receiving the CTS message) of a node ([0066] [0067] the node that have transmitted the RTS message with the largest waiting number, the node(s) that have not transmitted the RTS message with the largest waiting number) in a network (Fig.4, a network of four nodes: node N1, which wants to transmit to node N2, a neighboring transmitter node N3, and a neighboring receiver node N4).  
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify Hu and Thubert network in such a way that the selected sequence identifier is associated with a hierarchical position as taught by Kneckt, in order to resolve conflict based on the sequence identifier (Kneckt, [0075] At 407, node N1 performs conflict resolution. In one embodiment, node N1 considers all information obtained from the received CTS messages (including those from step 406, if available) and decides whether to start transmitting data or not.; Hence whether to start transmitting data is based at least in part on the received CTS).

Regarding claims 4 and 12, Hu, Thubert and Kneckt disclose: transmitting (the one or more processors are further configured to transmit), to the group of relaying UEs and based on a selected sequence identifier, a request-to-send (RRQ) signal for transmitting the ultra-reliable QoS traffic, wherein transmitting the ultra-reliable QoS traffic is based on the selected sequence identifier in the RRQ signal, as in claim 2 above.
Hu and Thubert do not disclose said transmitting the ultra-reliable QoS traffic based on the selected sequence identifier in the RRQ signal is based at least in part on determining that no Respond-to-send (RSP) signals are received in response to the RRQ.
However, Kneckt discloses transmitting data traffic ([0066] If the random number is less than 128, the RTS message with the largest waiting number gets the CTS message. This is similar to a first come--first served principle. [0067] If two or more RTS messages have the same number, the request with largest waiting number gets the CTS message. [0075] At 407, node N1 performs conflict resolution. In one embodiment, node N1 considers all information obtained from the received CTS messages (including those from step 406, if available) and decides whether to start transmitting data or not.; Hence whether to start transmitting data is based at least in part on the waiting number in the received CTS) based on the selected sequence ([0059] [0066] [0067] a waiting number, which is the largest) in the RRQ signal ([0059] [0066] RTS) is based at least in part on determining that no Respond-to-send (RSP) signals are received in response to the RRQ ([0066] If the random number is less than 128, the RTS message with the largest waiting number gets the CTS message. This is similar to a first come--first served principle. [0067] If two or more RTS messages have the same number, the request with largest waiting number gets the CTS message.; Hence the determination that no RSP signals are received in response to the RRQ makes the RRQ to have the largest waiting number).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify said transmitting the ultra-reliable QoS traffic of Hu and Thubert to be based at least in part on determining that no RSP signals are received as taught by Kneckt, in order to serve, based on the channel access delay and the congestion level (Kneckt, [0068] The Waiting Number describes the channel access delay and provides guidance of the congestion level of the medium.), ultra-reliable QoS traffic (Hu, [0060] [0064] [0079] the communication message with high reliability and low latency at the same time) for the group of relaying UEs (Hu, Figs.1-4, [0064] the subset of relay communication devices; [0079] relays 102) in the neighborhood (Kneckt, [0048]; Hu, Figs.1-4, [0064] the subset of relay communication devices; [0079] relays 102 are in the neighborhood of the TX device 101) when there is a possibility of interference and collision (Hu, [0089] Root of RX failure: If a reception failure is due to collision or interference (not SNR), the receiver communication device 103 informs the transmitter communication device 101 to re-select a resource block.; Kneckt, [0007]-[0008]) based on the RTS message (Kneckt, [0066] If the random number is less than 128, the RTS message with the largest waiting number gets the CTS message. This is similar to a first come--first served principle. [0067] If two or more RTS messages have the same number, the request with largest waiting number gets the CTS message.).

Regarding claims 6 and 14, Hu and Thubert disclose transmitting (the one or more processors are further configured to transmit) the ultra-reliable QoS traffic as in claim 5 above. 
Hu and Thubert do not disclose (the one or more processors are further configured to):
	 transmitting (transmit), to another group of UEs and based on a selected sequence identifier, a request-to-send (RRQ) signal for relaying the ultra-reliable quality-of-service (QoS) traffic;
	 receiving (receive), from the another group of UEs, Respond-to-send (RSP) signals for transmitting the ultra-reliable QoS traffic;
	 wherein relaying the ultra-reliable QoS traffic is based at least in part on determining that the selected sequence identifier in the RRQ signal is equal or higher than an identifier associated with each of the RSP signals.  
However, Kneckt discloses (the one or more processors are further configured to):
	 transmitting (transmit) ([0007] According the RTS/CTS mechanism, a node wishing to send data initiates the process by sending a Request to Send frame (RTS). The destination node replies with a Clear To Send frame (CTS). Any other node receiving the RTS or CTS frame should refrain from sending data for a given time. [0048] FIG. 4 illustrates four nodes: node N1, which wants to transmit to node N2, a neighboring transmitter node N3, and a neighboring receiver node N4. [0059] In another embodiment, all devices may transmit a RTS message… The channel access parameters for the RTS message may include: a waiting number… The waiting number describes the amount of consecutive RTS transmission opportunities in which the device has transmitted the RTS message without successfully receiving a CTS response; Hence RTS is transmitted to the destination node, other node receiving RTS, and neighboring nodes or devices based on the failure of receiving CTS response as many times as the waiting number), to another group of neighboring UEs (Fig.4, [0007] [0048] [0059] the destination node, other node receiving RTS, and neighboring nodes or devices) and based on a selected sequence identifier ([0059] a waiting number; Note a waiting number is a “selected sequence identifier” that is selected to be included in the RTS and is increasing sequentially as the amount of consecutive RTS transmission opportunities increases), a request-to-send (RRQ) signal ([0007] [0059] RTS) for relaying data traffic ([0007] According the RTS/CTS mechanism, a node wishing to send data initiates the process by sending a Request to Send frame (RTS). The destination node replies with a Clear To Send frame (CTS). Any other node receiving the RTS or CTS frame should refrain from sending data for a given time.; Hence transmitting RTS is for sending or relaying data traffic to the destination node);
	 receiving (receive) ([0048] FIG. 4 illustrates four nodes: node N1, which wants to transmit to node N2, a neighboring transmitter node N3, and a neighboring receiver node N4. [0059] In another embodiment, all devices may transmit a RTS message), from the another group of neighboring UEs (Fig.4, [0007] [0048] [0059] the destination node, other node receiving RTS, and neighboring nodes or devices), Respond-to-send (RSP) signals ([0007] [0059] RTS) for transmitting the data traffic ([0007] According the RTS/CTS mechanism, a node wishing to send data initiates the process by sending a Request to Send frame (RTS). The destination node replies with a Clear To Send frame (CTS). Any other node receiving the RTS or CTS frame should refrain from sending data for a given time.; Hence transmitting RTS is for sending data traffic);
	 wherein relaying the data traffic ([0075] whether to start transmitting data) is based at least in part on ([0075] At 407, node N1 performs conflict resolution. In one embodiment, node N1 considers all information obtained from the received CTS messages (including those from step 406, if available) and decides whether to start transmitting data or not.; Hence whether to start transmitting data is based at least in part on the received CTS) determining that the selected sequence identifier ([0059] [0066] [0067] a waiting number, which is the largest) in the RRQ signal ([0059] [0066] RTS) is equal or higher than ([0066] If the random number is less than 128, the RTS message with the largest waiting number gets the CTS message. This is similar to a first come--first served principle. [0067] If two or more RTS messages have the same number, the request with largest waiting number gets the CTS message.) an identifier ([0059] [0066] [0067] a waiting number, which is not largest) associated with each of the RSP signals ([0059] [0066] RTS).
(Kneckt, [0068] The Waiting Number describes the channel access delay and provides guidance of the congestion level of the medium.), ultra-reliable QoS traffic (Hu, [0060] [0064] [0079] the communication message with high reliability and low latency at the same time) when there is a possibility of interference and collision (Hu, [0089] Root of RX failure: If a reception failure is due to collision or interference (not SNR), the receiver communication device 103 informs the transmitter communication device 101 to re-select a resource block.; Kneckt, [0007]-[0008]).

Regarding claims 8 and 16, Hu, Thubert and Kneckt disclose: transmitting (the one or more processors are further configured to transmit), to another group of UEs and based on a selected sequence identifier, a request-to-send (RRQ) signal for relaying the ultra-reliable quality-of-service (QoS) traffic, wherein relaying (the one or more processors are further configured to relay) the ultra-reliable QoS traffic is based on the selected sequence identifier in the RRQ signal, as in claim 5 above.
Hu and Thubert do not disclose said relaying the ultra-reliable QoS traffic based on the selected sequence identifier in the RRQ signal is based at least in part on determining that no Respond-to-send (RSP) signals are received in response to the RRQ.
([0066] If the random number is less than 128, the RTS message with the largest waiting number gets the CTS message. This is similar to a first come--first served principle. [0067] If two or more RTS messages have the same number, the request with largest waiting number gets the CTS message. [0075] At 407, node N1 performs conflict resolution. In one embodiment, node N1 considers all information obtained from the received CTS messages (including those from step 406, if available) and decides whether to start transmitting data or not.; Hence whether to start transmitting data is based at least in part on the waiting number the received CTS) based on the selected sequence identifier ([0059] [0066] [0067] a waiting number, which is the largest) in the RRQ signal ([0059] [0066] RTS) is based at least in part on determining that no Respond-to-send (RSP) signals are received in response to the RRQ ([0066] If the random number is less than 128, the RTS message with the largest waiting number gets the CTS message. This is similar to a first come--first served principle. [0067] If two or more RTS messages have the same number, the request with largest waiting number gets the CTS message.; Hence the determination that no RSP signals are received in response to the RRQ makes the RRQ to have the largest waiting number).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify said relaying the ultra-reliable QoS traffic of Hu and Thubert to be based at least in part on determining that no RSP signals are received as taught by Kneckt, in order to serve, based on the channel access delay and the congestion level (Kneckt, [0068] The Waiting Number describes the channel access delay and provides guidance of the congestion level of the medium.), ultra-(Hu, [0060] [0064] [0079] the communication message with high reliability and low latency at the same time) for the group of relaying UEs (Hu, Figs.1-4, [0064] the subset of relay communication devices; [0079] relays 102) in the neighborhood (Kneckt, [0048]; Hu, Figs.1-4, [0064] the subset of relay communication devices; [0079] relays 102 are in the neighborhood of the TX device 101) when there is a possibility of interference and collision (Hu, [0089] Root of RX failure: If a reception failure is due to collision or interference (not SNR), the receiver communication device 103 informs the transmitter communication device 101 to re-select a resource block.; Kneckt, [0007]-[0008]) based on the RTS message with the largest waiting number (Kneckt, [0066] If the random number is less than 128, the RTS message with the largest waiting number gets the CTS message. This is similar to a first come--first served principle. [0067] If two or more RTS messages have the same number, the request with largest waiting number gets the CTS message.).

	Regarding claim 18, Hu, Thubert and Kneckt disclose:
	 means for transmitting, to the group of relaying UEs and based on a selected sequence identifier, a request-to-send (RRQ) signal for transmitting the ultra-reliable QoS traffic;
	 means for receiving, from the group of relaying UEs, Respond-to-send (RSP) signals for transmitting the ultra-reliable QoS traffic;
	 wherein the means for transmitting the ultra-reliable QoS traffic is based at least in part on determining that the selected sequence identifier in the RRQ signal is higher (means for transmitting and means for receiving in claim 18 are respectively interpreted as being the one or more processors communicatively coupled with the transceiver and the memory, wherein the one or more processors are configured to perform the transmitting and receiving operations of claim 10. See the rejection of claim 10 for further details.).  

	Regarding claim 20, Hu, Thubert and Kneckt disclose:
	 means for transmitting, to the group of relaying UEs and based on a selected sequence identifier, a request-to-send (RRQ) signal for transmitting the ultra-reliable QoS traffic, wherein the means for transmitting the ultra-reliable QoS traffic is based at least in part on determining that no Respond-to-send (RSP) signals are received in response to the RRQ (means for transmitting in claim 20 is interpreted as being the one or more processors communicatively coupled with the transceiver and the memory, wherein the one or more processors are configured to perform the transmitting operation of claim 12. See the rejection of claim 12 for further details.).  

Regarding claim 22, Hu, Thubert and Kneckt disclose:
	 means for transmitting, to another group of UEs and based on a selected sequence identifier, a request-to-send (RRQ) signal for relaying the ultra-reliable quality-of-service (QoS) traffic;
	 means for receiving, from the another group of UEs, Respond-to-send (RSP) signals for transmitting the ultra-reliable QoS traffic;
(means for transmitting and means for receiving in claim 18 are respectively interpreted as being the one or more processors communicatively coupled with the transceiver and the memory, wherein the one or more processors are configured to perform the transmitting and receiving operations of claim 14. See the rejection of claim 14 for further details.).  

Regarding claim 24, Hu, Thubert and Kneckt disclose:
	 means for transmitting, to another group of UEs and based on a selected sequence identifier, a request-to-send (RRQ) signal for relaying the ultra-reliable quality-of-service (QoS) traffic, means for wherein relaying the ultra-reliable QoS traffic is based at least in part on determining that no Respond-to-send (RSP) signals are received in response to the RRQ  (means for transmitting and means for receiving in claim 24 are respectively interpreted as being the one or more processors communicatively coupled with the transceiver and the memory, wherein the one or more processors are configured to perform the transmitting and receiving operations of claim 16. See the rejection of claim 16 for further details.).  

Regarding claim 26, 27, 29 and 30, Hu, Thubert and Kneckt disclose the non-transitory computer-readable medium ([0033] According to a third aspect the disclosure relates to a computer program comprising program code for performing the method of the second aspect when executed on a computer.), further comprising codes for performing the methods of claims 2, 4, 6 and 8 (See the rejection of claims 2, 4, 6 and 8 for details).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, 17 and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang et al., (US 20180152234 A1).
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 




/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473